Citation Nr: 0015365	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  91-11 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of tuberculous pleurisy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
November 1946 and from July to December 1948.

By a decision entered in July 1990, the RO denied a claim for 
an increased (compensable) rating for residuals of 
tuberculous pleurisy.  By that same decision, the RO granted 
non-service-connected disability pension benefits as a result 
of disability occasioned by chronic obstructive pulmonary 
disease (COPD).  The RO concluded that the veteran's 
tuberculosis had been completely arrested since 1956, and 
cited medical evidence in the record for the proposition that 
the currently shown COPD was not related to his history of 
tuberculous pleurisy.

The veteran filed a notice of disagreement with regard to the 
increased rating issue in October 1990, and in November 1990 
the RO amended its prior decision to more clearly reflect 
that service connection for COPD had been denied.  A 
statement of the case (SOC) was issued that same month, and a 
substantive appeal was received in early December 1990.  
Although the issue developed for appeal was the veteran's 
entitlement to an increased (compensable) rating for service-
connected residuals of tuberculous pleurisy, both the SOC and 
the substantive appeal touched upon the issue of the 
relationship between the veteran's service-connected 
condition (tuberculous pleurisy) and his currently shown 
respiratory difficulties.  (The RO formally notified the 
veteran by a letter dated in late December 1990 that service 
connection for COPD had been denied.)

The case was forwarded to the Board of Veterans' Appeals 
(Board) in February 1991, and in January 1992 the Board 
remanded the case to the RO for further development.  In so 
doing, the Board noted that the veteran had raised a claim of 
service connection for COPD, a claim for a total disability 
rating based on individual unemployability (TDIU), and a 
claim of clear and unmistakable error (CUE) in a February 
1948 rating decision.  Based on prevailing interpretations of 
the applicable law and regulations, the Board determined that 
those three issues were "inextricably intertwined" with the 
issue formally developed for appeal (i.e., entitlement to an 
increased rating for residuals of tuberculous pleurisy).  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).

By a decision entered in March 1994, the RO confirmed its 
prior denials with regard to an increased rating for 
residuals of tuberculous pleurisy and service connection for 
COPD.  The RO also denied a claim for TDIU and granted the 
claim of CUE in a February 1948 rating decision.  The veteran 
was furnished a supplemental SOC (SSOC) with regard to the 
increased rating and service connection issues in March 1994, 
and was notified in April 1994 of the RO's determinations as 
to all four issues.  Thereafter, in July 1994, the RO 
informed him that his non-service-connected disability 
pension benefits had been terminated due to excessive income 
in 1994 (attributable, in part, to the lump-sum retroactive 
CUE award).  He perfected an appeal of that decision, see 
38 U.S.C.A. § 7105 and 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302, and the case was thereafter returned to the Board.

In February 1996, the Board once again remanded the case to 
the RO for additional development.  The Board concluded that 
the TDIU issue had not been developed for appellate review 
and, pursuant to then recent case law, was not inextricably 
intertwined with the previously developed claim for an 
increased rating.  See Parker v. Brown, 7 Vet. App. 116 
(1994).  The Board noted, however, that the veteran had 
properly perfected an appeal with regard to the issue of 
whether an award of retroactive VA compensation should be 
counted for purposes of determining entitlement to non-
service-connected disability pension benefits.

In February 1997, while the case was in remand status, the 
veteran submitted a written request to withdraw his appeal 
with regard to the retroactive VA compensation issue.  
38 C.F.R. § 20.204.  The RO confirmed and continued the prior 
denials as to the two remaining claims-entitlement to an 
increased rating for residuals of tuberculous pleurisy and 
entitlement to service connection for COPD-and the case was 
returned to the Board in May 1998.

In August 1998, the Board denied the claim of service 
connection for COPD, and remanded to the RO for further 
development the claim for an increased rating for tuberculous 
pleurisy.  The RO confirmed and continued its prior decision 
on the remanded claim, and the matter was returned to the 
Board in February 2000.


REMAND

By its August 1998 remand, the Board requested that the 
veteran be scheduled for an examination by a pulmonary 
specialist for purposes of assessing the current status of 
his service-connected tuberculous pleurisy.  The Board asked 
that the examining physician identify any residuals of 
tuberculous pleurisy, and describe in detail the disabling 
effects thereof.

Unfortunately, the requested development has not been 
completed.  The record shows that the veteran underwent a 
pulmonary examination in March 1999, following the Board's 
remand.  The report of that examination, however, while 
indicating that there was no evidence of active tuberculous 
pleurisy at the time of the examination, does not contain an 
opinion with regard to the specific matter of whether the 
veteran has residual disability attributable to tuberculous 
pleurisy.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that a remand by the Board confers 
on the appellant, as a matter of law, a right to compliance 
with the remand instructions, and imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The 
Court has indicated, moreover, that if the Board proceeds 
with final disposition of an appeal, and the remand orders 
have not been complied with, the Board itself errs in failing 
to ensure compliance.  Id.  Given those pronouncements, and 
the fact that the development sought by the Board in this 
case has not been fully completed, another remand is now 
required.  38 C.F.R. § 19.9 (1999).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should schedule the veteran 
for an examination by a pulmonary 
specialist.  The physician should examine 
the veteran, review the claims folder, 
and provide opinions as to each of the 
following questions:  Does the veteran 
currently have residuals of service-
connected tuberculous pleurisy?  If so, 
what are they?  If the veteran currently 
has residuals of service-connected 
tuberculous pleurisy, are the residuals 
productive of disability?  If so, what 
are the disabling effects?  (If disabling 
effects include decreased pulmonary 
function, pulmonary function testing 
necessary to apply pertinent rating 
criteria should be conducted.)  All 
findings, opinions, and bases therefor 
should be set forth in detail.  

2.  The RO should thereafter take 
adjudicatory action on the question of 
the veteran's entitlement to an increased 
(compensable) rating for service-
connected residuals of tuberculous 
pleurisy.  In so doing, the RO should 
consider and apply the most favorable 
version of the rating criteria in effect 
during the pendency of the veteran's 
appeal.  (Amendments to the criteria 
employed in rating disabilities of the 
respiratory system became effective on 
October 7, 1996.  See Schedule for Rating 
Disabilities; Respiratory System, 61 Fed. 
Reg. 46,720 (1996).)  If the benefit 
sought is denied, a SSOC should be 
issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



			
	MARK F. HALSEY	CHARLES W. FOULKE, M.D.
  	Member, Board of Veterans' Appeals	Acting Member, Board of 
Veterans' Appeals



		
N. R. ROBIN
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (1999).


